DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Rejoinder
Claims 1, 10-11, 14-15, 17, 41-42, 49, 51, and 55-67 are directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims, directed to additional species for the method steps, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/18/19 is hereby withdrawn. Claims 50 and 52-54 no longer withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
Applicant’s arguments and amendments filed 2/24/22 are acknowledged. Claims 2-9, 12-13, 16, 18-40 and 43-48 are cancelled. New claim 67 is added. Claims 1, 10-11, 14-15, 17, 41-42, and 49-67 are pending. Claims 50 and 52-54 have been rejoined for examination. Claims 1, 10-11, 14-15, 17, 41-42, and 49-67 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 2/24/22 has been considered.  A signed copy is enclosed.

Terminal Disclaimer
The terminal disclaimer filed on 2/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 7,811,572; 8,383,122; 9,789,204; and 8,933,205 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Objections Withdrawn
The objection to claims 59 and 60 because of the following informalities:  the terms “SP” “CM” and “Q” comprise abbreviations and/or acronyms that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 
 
The objection to claim 67 because of the following informalities: the claim recites terms that contain abbreviations and/or acronyms that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Withdrawn
The rejection of claims 1, 10-11, 14-15, 17, 41-42, 49, 56, 57, 61-63, 66 and 67 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 7,811,572 is withdrawn in light of the Terminal Disclaimer filed 2/24/22.

The rejection of claims 1, 10-11, 14-15, 17, 41-42, 49, 51, 55-58, 61-63, 66 and 67 on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 8,383,122 is withdrawn in light of the Terminal Disclaimer filed 2/24/22.

The rejection of claims 1, 10-11, 14-15, 17, 41-42, 49, 56-58, 61, 62, 64, 66 and 67 on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 9,789,204 is withdrawn in light of the Terminal Disclaimer filed 2/24/22.

The rejection of claims 1, 10-11, 14-15, 17, 41-42, 49, 56-58, 61, 62, 64, 66, and 67 on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 8,933,205 is withdrawn in light of the Terminal Disclaimer filed 2/24/22.

The rejection of claims 1, 10-11, 14-15, 17, 41-42, 49, 51, 55-63, 66 and 67 on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 8,383,122 in view of the GE Healthcare Ion Exchange Handbook (downloaded from http://sevierlab.vet.cornell.edu/resources/Research-Links-Page/2-Molecular-Biology-and-Biochemisty-Resources/GE-Handbooks/GE_Ion-Exchange-Chromatography.pdf; first published April 2004) is withdrawn in light of the Terminal Disclaimer filed 2/24/22.

The rejection of claims 1, 10-11, 14-15, 17, 41-42, 49, 56-62, and 64-67 on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 9,789,204 in view of the GE Healthcare Ion Exchange Handbook (downloaded from http://sevierlab.vet.cornell.edu/resources/Research-Links-Page/2-Molecular-Biology-and-Biochemisty-Resources/GE-Handbooks/GE_Ion-Exchange-Chromatography.pdf; first published April 2004) is withdrawn in light of the Terminal Disclaimer filed 2/24/22.

The rejection of claims 1, 10-11, 14-15, 17, 41-42, 49, 56-62, and 64-67 on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 8,933,205 in view of the GE Healthcare Ion Exchange Handbook (downloaded from http://sevierlab.vet.cornell.edu/resources/Research-Links-Page/2-Molecular-Biology-and-Biochemisty-Resources/GE-Handbooks/GE_Ion-Exchange-Chromatography.pdf; first published April 2004) is withdrawn in light of the Terminal Disclaimer filed 2/24/22.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Miklos Gaszner on 6/2/22.
The application has been amended as follows: 
In the claims:
Claims 53 and 54 are cancelled. 

Conclusion
Claims 1, 10-11, 14-15, 17, 41-42, 49-52, and 55-67 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	6/2/22

/BRIAN GANGLE/               Primary Examiner, Art Unit 1645